UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     BARBARA A. JORDAN,                              DOCKET NUMBER
                   Appellant,                        AT-0752-11-0937-I-1

                  v.

     ENVIRONMENTAL PROTECTION                        DATE: September 22, 2015
       AGENCY,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL ∗

           Barbara A. Jordan, Stone Mountain, Georgia, pro se.

           Alexandra Meighan, Washington, D.C., for the agency.


                                              BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                          FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the agency’s action suspending her from her position as an
     Administrative Officer for 20 days.        For the reasons set forth below, the



     ∗
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     appellant’s petition for review is DISMISSED as untimely filed without good
     cause shown. 5 C.F.R. § 1201.114(e), (g).

                                      BACKGROUND
¶2         The appellant appealed the agency’s action suspending her without pay
     from her position as an Administrative Officer, GS-11, for a period of 20 days.
     Initial Appeal File (IAF), Tab 1.    After holding a hearing, the administrative
     judge sustained the charged misconduct and affirmed the agency’s suspension
     action. Initial Decision (ID) at 14. The initial decision also informed the parties
     that it would become final, unless a party filed a petition for review by April 23,
     2012. ID at 15.

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶3         The appellant, however, did not file her petition for review until July 9,
     2015. Petition for Review (PFR) File, Tab 1. On review, she states that she has
     been homeless since August 2011 and she asserts that she did not receive the
     initial decision “via mail” when it was issued. Id. at 3. She also appears to assert
     that she only learned that the initial decision was issued when she went to the
     Atlanta Regional Office on February 14, 2014, over approximately 2 years
     later. Id.
¶4         A petition for review must be filed within 35 days after the date of issuance
     of the initial decision. Sutton v. Office of Personnel Management, 113 M.S.P.R.
     576, ¶ 5 (2010), aff’d, 414 F. App’x 272 (Fed. Cir. 2011); 5 C.F.R. § 1201.114(d).
     The Board will waive the filing deadline for a petition for review only upon a
     showing of good cause for the delay in filing.         Id.; Lawson v. Department
     of Homeland Security, 102 M.S.P.R. 185, ¶ 5 (2006); 5 C.F.R. §§ 1201.12,
     1201.114(f). To establish good cause for the untimely filing of an appeal, a party
     must show that she exercised due diligence or ordinary prudence under the
     particular circumstances of the case.    Alonzo v. Department of the Air Force,
     4 M.S.P.R. 180, 184 (1980). To determine whether an appellant has shown good
                                                                                        3

     cause, the Board will consider the length of the delay, the reasonableness of her
     excuse and her showing of due diligence, whether she is proceeding pro se, and
     whether she has presented evidence of the existence of circumstances beyond her
     control that affected her ability to comply with the time limits or of unavoidable
     casualty or misfortune which similarly shows a causal relationship to her inability
     to timely file her petition. Moorman v. Department of the Army, 68 M.S.P.R. 60,
     62-63 (1995), aff’d, 79 F.3d 1167 (Fed. Cir. 1996) (Table).
¶5         Here, the appellant’s filing delay was substantial as she filed her petition
     for review over 3 years after the April 23, 2012 filing deadline. While she asserts
     that her petition was untimely because she did not become aware of the initial
     decision until February 14, 2014, she has offered no justification for the delay
     between February 14, 2014, and her filing on July 9, 2015, approximately
     17 months later. We also find that, even if true that she did not learn about the
     existence of the initial decision until then, her inordinate delay in checking on the
     status of her case did not exhibit ordinary prudence or due diligence. Nor has she
     explained how her homelessness since August 2011 prevented her from timely
     filing her petition for review, especially in light of the fact that she pursued this
     appeal below from September 2011 to March 2012.
¶6         Moreover, the record reflects that the appellant elected to register as an
     e-filer.   IAF, Tab 1 at 2.   Under 5 C.F.R. § 1201.14(m)(2), Board documents
     served electronically on registered e-filers are deemed received on the date of
     electronic submission. When a statute or regulation “deems” something to have
     been done, the event is considered to have occurred whether or not it actually did.
     Rivera v. Social Security Administration, 111 M.S.P.R. 581, ¶ 5 (2009). Thus, the
     initial decision would have been deemed received on March 19, 2012.
¶7         An e-filer may withdraw her registration as an e-filer at any time during a
     Board proceeding, but such withdrawal must be done by written pleading,
     submitted either via e-Appeal Online or via nonelectronic means.            5 C.F.R.
     § 1201.14(e)(4).   In this instance, while the appellant asserts that she did not
                                                                                       4

     receive the initial decision “via mail,” there is no evidence in the record that she
     ever expressed a desire to change her e-filing status. Under these circumstances,
     we find that the appellant did not terminate her status as an e-filer, and that she
     has failed to show that she exercised the due diligence or ordinary prudence in
     this case that would justify waiving the filing deadline. We therefore find the
     petition for review was untimely filed without a showing of good cause for
     the delay.
¶8         Accordingly, we dismiss the petition for review as untimely filed. This is
     the final decision of the Merit Systems Protection Board regarding the timeliness
     of the petition for review. The initial decision remains the final decision of the
     Board regarding the suspension appeal.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.

     Discrimination Claims: Administrative Review
           You may request review of this final decision on your discrimination
     claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
     of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)).       If you
     submit your request by regular U.S. mail, the address of the EEOC is:
                               Office of Federal Operations
                        Equal Employment Opportunity Commission
                                     P.O. Box 77960
                                Washington, D.C. 20013

           If you submit your request via commercial delivery or by a method
     requiring a signature, it must be addressed to:
                               Office of Federal Operations
                        Equal Employment Opportunity Commission
                                    131 M Street, NE
                                      Suite 5SW12G
                                Washington, D.C. 20507
                                                                                    5

You should send your request to EEOC no later than 30 calendar days after your
receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.       See 42 U.S.C. § 2000e5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.